           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

CEDRICK SIMPSON, SR.                                      PLAINTIFF

v.                      No. 4:17-cv-461-DPM

GREG SIEGLER                                           DEFENDANT
                               ORDER
     The Court notes Simpson's motion for leave to file an amended
complaint, NQ 41. His proposed pleading, however, does not identify
what he has added, subtracted, or changed.       The Amended Final
Scheduling Order says: "Please make this attachment a redline or
comparison copy showing all proposed changes." NQ 38 at 2. Simpson
must file a substituted Exhibit A by 12 April 2019. Siegler's time to
respond to the motion is extended to 19 April 2019.
     So Ordered.


                                D .P. Marshall Jr.
                                United States District Judge
